Name: Commission Regulation (EC) No 412/96 of 6 March 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce
 Date Published: nan

 7. 3 . 96 1 EN I Official Journal of the European Communities No L 57/15 COMMISSION REGULATION (EC) No 412/96 of 6 March 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EC) No 1588/94 is hereby amended as follows: 1 . In letter (b), a new subparagraph is inserted after the first subparagraph, as follows: 'However, licence applications for products from Bulgaria must indicate whether they relate to the quantity referred to in B.l or B.2 of Annex I.' 2 . The following text is added to letter (e): 'or Exemption from customs duty pursuant to: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and transi ­ tional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the agreement on agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions (2), and in particular Article 8 thereof, Whereas Commission Regulation (EC) No 1 588/94 (3), as last amended by Regulation (EC) No 194/96 (4), provides for different customs duties for two quantities of cheeses originating in Bulgaria and falling within the same Combined Nomenclature code; whereas applications for licences for those cheeses must be differentiated with effect from 1 April 1996 according to the applicable customs duty, whereas, therefore, Article 3 of Regulation (EC) No 1588/94 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  Reglamento (CE) n ° 1588/94  Forordning (EF) nr. 1588/94  Verordnung (EG) Nr. 1588/94  Kavovia(i,og (EK) apiQ. 1588/94  Regulation (EC) No 1588/94  Reglement (CE) n ° 1588/94  Regolamento (CE) n . 1588/94  Verordening (EG) nr. 1588/94  Regulamento (CE) n ? 1588/94  Asetus (EY) N:o 1588/94  Forordning (EG) nr 1588/94.' Article 2 This Regulation shall enter into force on the third day ' following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 368, 31 . 12. 1994, p. 5. (2) OJ No L 328 , 30. 12. 1995, p. 31 (3) OJ No L 167, 1 . 7. 1994, p. 8 . (4) OJ No L 26, 2. 2. 1996, p. 11 .